Honorable Rewell Cambron
County Auditor
Hopkins County'
Sulphur Springs, Texas
Dear Sir3                    Obinion Ro. O-4033
                             Rb: Under the fa&s submitted
                                  are the County Commissioners
                                  of Hopkins County free to
                                  spend over ana above'their
                                  budget allotment; the amouht
                                  which they'have earned'in ex-
                                  cess of~the amount it iras
                                  anticipated that they would
                                  earn?
          Your letter of September 9, 1942, requesting the
opinion of this department on the above stated question reads
as follows~
           '"Iam in immediate need of.an opinion as
     to the limitation of expenditures under the
     uniform budget law. One of our road and bridge
     prebincts has exceeded its authorized expendi-
     tures  bg more than $3000.00. Hotieverthe com-
     missioner of this precln'cthas earned over
     $1200..00with his equipment and It was anti-
     cipated that he irould-earnapproximately.
     $2000.00. 'Another one'of the'commissioners
     has $2267.40 leftln'his budget and'has earned
     iiithhis equipment $12271;89,'ln oomparison
     with a~~budgetestimate thathe~ would.earn ap-
     proximately~$2000.00~ The question which I
     would lrkb to-ask you-is thFs:-'Are these bom-
     q iss'lonerafree to spend over and above their
     budget allotment the amount which they have
     earned ln excess-of the amount Ft was anticipated
     that they would earn. If.~you-arein need of
     shy other information relative to thFs I shall
    .be glad to supply Ft.
          "Rext Monday September 14th is OUP Commls-
     sioners Court day and 1f you can possibly send me-
     an opinion by that date I would greatly appreciate
     your doFng so."
                                                                _ . . -’




honorable Newell Cambron, Page 2


          Article 2372c, Vernon'sAnnotated Civil Statutks,
among other things, authorizes the counties of this State
acting through the commissconers' courts of said counties
to employ, or permit to be employed, any road, construction
or other machinery or road equipment in the servic.eof sol1
eonservation ahd prevention of'soil waste through erosion,
cTheneverin the judgment of the county commissioners' court,
entered upon the minutes of the Court, such machinery or
e'quipmentis not demanded for the service of building and
tho upkeep of the roads of the county; and shall provide
for compensation to the county road'fund, OP the road funds
of any defined district br authorized subdivision in the
county, for such employment of road equipment. In other
ords, the Commissioners 1 'courts of the.various counties
have the authority to cooperate wFth the land owners and tax
payers of said counties Fn all judiclous'efforts for the
preservation of the productiveness of the soil from avoidable
waste, and loss'of productiveness of agricultural crops
necessary to the public welfare, through permission to use
the machinery and equipment that Mayobe made available by the
county for such purposes under written contract, and the
county shall receive from such land 'ownersand taxpayers
compensation, upon such uniform basis as may be deemed
equitable and proper, for the cooperation extended and
services rendered, all such compensation or funds to the
county to be paid into the road and bridge fund of the
county.
           As we understand your request, the money referred
to is money earned by the various county commissioners of
  our county under the above mentioned statute. In peparing
ehe county budget it was estimated'that'the various tiommiss'Son-
ers would earn approximately $2000.00 each by thenuse of the
road machinery for'the purposes set out in Article 2372c,
supra. However, two of the commissioners'earned in excess
of the amount estimated, therefore, such earnings'were not
anticipated or set forth In the budget and the question
arises whether or'not these commissioners are free to spend
over  and above their budget allotment the amount whFch they
have oarned in excess of the amount it was anticipated that
they would earn.
          Article 68ga-9, Vernon's Annotated Civil Statute.s,
provides     the preparation of the county budget. Article
           for
68ga-10, Vernon's Annotated Civil Statutes, provides that.
when the county judge has completed a budget for the county
that a copy of the same should be filed with the clerk of
the county, available for the inspection of any taxpayer.
Honorable Newell Cambron, Page 3

                                                            .,

          Article 689ak11, Vernon*8 Anaotated Civil Statutes,
reads in part as follows:
                   _
          "* + * When the budget has been finally "
     approved by the obmmissFoherst court,-the budget
     as~approved by the'court'shall be filea'tith the
     clerk of the-'
                  oouhtj"court; and taxes IevieiYonlg
     in'accordance therewlth,/and no bxPendrfurba of
     the.funds of'the county-~shallthereafter be made
     except Fn.strIct aompllanob~wlth the budget'~as-
     adopted by the court. Excebt in emergency ex-
     penditures,~ln case of grave public necessity,
     to meet unusual'and unforseen bondltions, which
     cou'ldnot, by reasonable diligent thought and
     attentFon, have been Included in the original
     buoget, may from time to time be aut.herized.by
     the court as amendmeat to the original budget.
     In all cases where-such amendments to the
     original budget'are made',a copy of the order
     of the 6ourt amending the budget shall be filed
     with the clerk of the county court, and attached
     to the budget originally adopted."
          'This department has repeatedly ruled that the~~~Com-
mlaslonersf CoUFt of a county Is without authority to make
any'expenditure‘of funds bf the 'tiohntyexcept-La strict com-
pllanoe withythe budgef;exoept emergency'expendlturea ia
case of rave public necessity, aa~outlined by Section 11 of
Article %~89a,,supra. This department has also repeatedly
ruled that Section'20 of'ArtScle.68%, Veraon's Annotated
Civil Statutes does not authorize the commissioners' court
to 7.ntireaseths budget after'lts adoptibn and that to hold
otherwise would destroy the
                         ., very purpose of the Act.
          We enclose-herewlth copies of Oplnlon Hos. 0'1053
and O-1022 of this department which contain discussions of
the budget law.
         'Opinion No. O-1053 defines terms "grave" and
"public'necessity". Opinions Pros.O-1053 and O-1022 hold
that the question 'of "grave public necessLty" Is a fabt
question to be determined primarily by the commlaslonera~
court.
          In vFew of the foregoing statutes and the facts
contained in your inquiry, the above'stated question la
respectfully answered Fn the negative.
Honorable Newell Cambron, Page 4


          You are further advi~sedthat whether or not the
county budget can now.be amended in order that the above
mentioned funds may be expended depends upon whether or
not "grave public necessity" exists',and as above stated,
the question of "grave public necessity" is a fact question
to be determined primarily by the commissioners' court.
          Trusting that the foregoing fully answers your
inquiry, we are
                                   Yours very truly
                              ATTORNEY GENERAL OF TEXAS


                                   By /s/ Ardell Williams
                                          Ardell Williams
APPROVED SEPT. ~17, 1942                        Assistant
/s/ Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL

AW:nw:jrb                          APPROVED OPINION COMMITTEE
Encl.                                   BY BWB, Chairman